Citation Nr: 1336449	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  11-05 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether a notice of disagreement was timely filed on the issue of entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to VA death pension benefits.

2.  Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to July 1982.  He died in July 2005.  The appellant claims as the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions dated in June 2008 and May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Virtual VA claims file includes a one-page data sheet pertaining to the Veteran's hospitalization at a VA Medical Center; the sheet indicates that the Veteran was discharged from hospitalization in June 2005.  Corresponding records of treatment and hospitalization are associated with the paper claims file.

In the June 2008 decision the RO found that a timely notice of disagreement was not received with respect to an August 2006 RO rating decision that denied service connection for the cause of the Veteran's death.

The May 2009 decision denied entitlement to VA death pension benefits.  The appellant submitted a notice of disagreement in December 2009; a statement of the case was issued in June 2010; and a substantive appeal was received in August 2010. 

In this decision the Board finds that a timely notice of disagreement was received with respect to the August 2006 RO rating decision that denied service connection for the cause of the Veteran's death.  Because a statement of the case on the merits of the claim has not been issued, the proper course of action for the Board includes remanding the matter for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  The matter of service connection for the cause of the Veteran's death is therefore addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

In a letter dated in October 2007, the appellant indicated she desired adjudication or appeal of a claim for accrued benefits.  She repeated this assertion in subsequent correspondence, including correspondence received in August 2010.  The August 2010 correspondence also included a claim for dependency and indemnity compensation.  These matters have been raised but are not currently within the Board's jurisdiction.  The matters are therefore REFERRED to the RO/AMC for all appropriate clarification and action.  In taking such action, the RO/AMC should be aware of the following statement received in July 2006 from the service department:  "Per DA Form 664 [i.e., Serviceman's Statement Concerning Application for Compensation from the Veterans Administration] dated 7/12/82, Veteran filed a claim at time of separation.  The location that the service treatment records were sent to is not shown on this form.  However, Vet's place of separation from active duty was Fort Stewart, Georgia.  All additional SMR's located in Vet's file are <<mailed>>."  However, the earliest information in the claims file currently before the Board was received in the year 2006.  Thus, it appears there may be a separate VA claims file for a claim received from the Veteran in July 1982, which may include additional service treatment records.


FINDINGS OF FACT

1.  The Veteran's active service was not during a period of war.

2.  The evidence is at least in equipoise to show that the RO received a timely notice of disagreement within one year of an August 2006 RO rating decision that denied service connection for the cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  The basic eligibility criteria for nonservice-connected death pension benefits have not been met.  38 U.S.C.A. §§ 101(11), 1501, 1521(j), 1541(a), (f) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.2(e), 3.3, 3.17 (2012); Sabonis v. Brown, 6 Vet. App. 426 (1994). 

2.  The criteria for a finding of timely receipt of a notice of disagreement with an August 2006 RO rating decision that denied service connection for the cause of the Veteran's death are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

Generally, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

However, the VCAA recognizes certain circumstances where VA will refrain from or discontinue providing assistance.  VA will refrain from providing assistance in obtaining evidence for a claim if the substantially complete application for benefits indicates that there is no reasonable possibility that any assistance VA would provide to the claimant would substantiate the claim.  VA will discontinue providing assistance in obtaining evidence for a claim if the evidence obtained indicates that there is no reasonable possibility that further assistance would substantiate the claim.  Circumstances in which VA will refrain from or discontinue providing assistance in obtaining evidence include, but are not limited to the claimant's ineligibility for the benefit sought because of lack of qualifying service, lack of veteran status, or other lack of legal eligibility.  See 38 C.F.R § 3.159(d).  Furthermore, the VCAA does not require either notice or assistance when the claim cannot be substantiated under the law or based on the application of the law to undisputed facts.  See VAOPGCPREC 5-2004.   

As will be discussed further below, the undisputed dates of the Veteran's period of active service render the appellant ineligible for VA nonservice-connected death pension benefits.  As a result, the claim must be decided as a matter of law and no further notice or assistance as to this matter is warranted.  Based on the foregoing, the Board finds that, in the circumstances of the appellant's claim for VA death pension benefits, any additional development or notification would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  

As discussed in detail below, sufficient evidence is of record to find that a timely notice of disagreement was received with respect to the August 2006 RO rating decision that denied service connection for the cause of the Veteran's death.  Therefore, no further notice or development is needed with respect to the matter of whether a timely notice of disagreement was received. 


Claim  for VA Death Pension Benefits

The Veteran's Certificates of Release or Discharge from Active Duty (DD Form 214s) and a June 2006 verification of the Veteran's service from the service department reflect that, consistent with the assertions of the appellant, he had active service from October 1976 to July 1982.  The period of the Veteran's active military service is not a matter in dispute.  This period of service was not during a period of war.  See 38 C.F.R. § 3.2 (enumerating periods of war for VA benefits purposes).

Under 38 U.S.C.A. § 1541(a), pension is payable to the surviving spouse of a veteran of a period of war, provided that the veteran met the service requirements of 38 U.S.C.A. § 1521(j) and provided that the veteran and his spouse were married prior to a specified date for a period of more than one year or for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. § 1541(f).  A veteran is deemed to have met the service requirements if he served in the active military, naval, or air service for 90 days or more during a period of war; or if, during a period of war, he was discharged or released from such service for a service-connected disability; or if he served for a period of 90 consecutive days or more and such period began or ended during a period of war; or if he served for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); see also 38 C.F.R. §§ 3.2(e), 3.3, 3.17.

The threshold question is whether the appellant has presented a claim which has legal merit; that is, whether she has presented a claim upon which relief can be granted.  If she has not, the claim must fail.  VA would then have no further duty to assist her in the development of that claim, as such development would be futile. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Veteran did not serve during a period of war.  Thus, the appellant cannot meet the basic eligibility requirements for VA death pension benefits.  Accordingly, the claim must be denied as legally insufficient.  Sabonis.


Timeliness of Notice of Disagreement for August 2005 Rating Decision that Denied Service Connection for the Cause of the Veteran's Death

38 U.S.C.A. § 7105(a) provides that appellate review will be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished as prescribed in this section.  Each appellant will be accorded hearing and representation rights pursuant to the provisions of this chapter and regulations of the Secretary. 

38 U.S.C.A. § 7105(b)(1) provides that except in the case of simultaneously contested claims, notice of disagreement shall be filed within one year from the date of mailing of notice of the result of initial review or determination. Such notice, and appeals, must be in writing and be filed with the activity which entered the determination with which disagreement is expressed (hereinafter referred to as the "agency of original jurisdiction").  A notice of disagreement postmarked before the expiration of the one-year period will be accepted as timely filed. 

38 U.S.C.A. § 7105(b)(2) provides that notices of disagreement, and appeals, must be in writing and may be filed by the claimant, the claimant's legal guardian, or such accredited representative, attorney, or authorized agent as may be selected by the claimant or legal guardian.  Not more than one recognized organization, attorney, or agent will be recognized at any one time in the prosecution of a claim. 

38 U.S.C.A. § 7105(c) provides that if no notice of disagreement is filed in accordance with this chapter within the prescribed period, the action or determination shall become final and the claim will not thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with this title.

The Federal Circuit has issued an opinion upholding 38 C.F.R. § 20.201, the VA regulation that defines what constitutes a proper notice of disagreement.  See Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).   The regulation requires that a notice of disagreement express disagreement with a determination by the RO and a desire to contest the result.  A notice of disagreement or an appeal may be filed by a claimant or his representative.  38 C.F.R. § 20.301. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

In this matter a written statement, in other than the appellant's handwriting but signed by the appellant, is signature-dated September 19, 2006, and date stamped by the RO as received by the Veterans Service Center on September 19, 2006.  The statement requests that the Veteran's original DD Form 214 be returned to the appellant and also requests a copy of the Veteran's service treatment records.  The statement is an original written in black ink, with an original date stamp.  Added to the statement in red ink is a handwritten notation, "Request Mailed 8-2-07," with initials of the person adding the notation.

The next item in the claims file is a November 3, 2006, letter from the RO to the appellant stating that there would be delay in furnishing a response to her request for information under the privacy act due to the large volume of requests.

There is no copy of correspondence from the RO to the appellant indicating that the request for the Veteran's original DD Form 214 and service treatment records had been fulfilled by the RO. 

The next item in the claims file a typewritten and signed statement from the appellant, dated-stamped October 18, 2007. The statement reads:

This is the second notice I have ask[ed] about appealing my husband['s] case[.]  I am telling you people, I am asking for a[n] appeal on his case again.  On Sept. 19, 2006 I ask[ed] for a[n] appeal I also ask[ed] for my husband['s] med[i]cal records.  I did not get a respon[se].

I would like for my husband'[s] case appeal on death pension and accrued benefits, all other benefits.  

Since Sept. 19, 2006, I wrote in on appeal I ask[ed] for records medical records here is some cop[ies] attached. . . 

The typewritten statement is signed by the appellant, in her handwriting.  It is signature-dated October 17, 2007, and dated as received in the RO mail room on October 18, 2007.
 
Attached to the October 17, 2007, letter from the appellant is a photocopy of a letter signed by the appellant, with the signature dated September 19, 2006.  The letter is written in grammatically correct English in exactly the same handwriting as the above-discussed letter that was stamped as received in the Veterans Service Center on September 19, 2006.  The  letter states, "I disagree with the rating decision of Aug. 14, 2006 denying my husband's death as service connected."  The date on both letters, "Sept 19 2006" is in the handwriting of the author of the letter, as clearly distinguishable from the handwriting of the appellant's signature.

The author of both letters dated September 19, 2006, demonstrated some knowledge of matters pertaining to VA claims and benefits, by, for example, placing an "X" before the claims file number in the upper right-hand corner of the documents, indicating that the Veteran was deceased, and are written in good English.  In contrast, the letters drafted by the appellant herself both before and after this date contain no "X" before the claims number and are written in less fluent English. 

At her January 2012 hearing, the appellant testified under oath that she appeared at the Veterans Service Center of the RO on September 19, 2006, at which time an RO staff person assisted her in drafting both a notice of disagreement and the request for return of the original of the Veteran's DD Form 214 and for copies of his service treatment records.  She noted that the two statements signed by her on September 19, 2006, aside from the signatures, were clearly not in her handwriting.  The Board further notes that, supporting the appellant's description of events, and as related in part above, both written statements dated September 19, 2006, demonstrate a writing acumen and an understanding of VA benefits procedures beyond what was apparent at the appellant's January 2012 hearing before the undersigned or in correspondence drafted by the appellant.

Also at the January 2012 hearing, while describing what occurred at the Veterans Service Center on September 19, 2006, in detail, the appellant testified among many other details that the VA staff person had stapled the September 19, 2006, statements, i.e., the notice of disagreement and the request for records, together.  The Board notes that, supporting this description of events, there are holes and marks in the upper left-hand corner of the document date-stamped by the RO on September 19, 2006, consistent with a staple having been removed from the document.

The Court has consistently declared that the law presumes the regularity of the administrative process.  See Matthews v. Principi, 19 Vet. App. 23, 27 (2005); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (quoting Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  Similarly, the Court has repeatedly held that there mere assertion of nonreceipt of notice of a VA determination is not sufficient, by itself, to constitute clear evidence to the contrary to rebut the presumption of regularity.  See Matthews v. Principi, 19 Vet. App. at 27; see also McCullough v. Principi, 15 Vet. App. 272, 275 (2001); YT v. Brown, 9 Vet. App. 195, 199 (1996).  

In this case, however, the Board finds that the striking similarity of the original request for records signed September 19, 2006, and date-stamped by the Veterans Service Center on September 19, 2006, as compared to the photocopied notice of disagreement signed September 19, 2006, and received by mail from the appellant on October 18, 2007, constitutes sufficient proof so as to overcome the presumption of regularity of the administrative process in this matter.

That presumption having been rebutted, the Board finds that it is at least as likely as not that the appellant submitted and signed a timely and valid notice of disagreement to an RO staff person on September 19, 2006, within one year of the August 2006 RO rating decision that denied service connection for the cause of the Veteran's death.

Accordingly, the appeal for a finding that a timely notice of disagreement with the August 2006 RO rating decision that denied service connection for the cause of the Veteran's death is granted.


ORDER

Entitlement to VA death pension benefits is denied.

The appeal for a finding of timely receipt of a notice of disagreement with respect to the August 2006 RO rating decision that denied service connection for the cause of the Veteran's death is granted.



REMAND

As noted, in this decision the Board finds that a timely notice of disagreement was received from the appellant with respect to the August 2006 RO rating decision that denied service connection for the cause of the Veteran's death.  As a result, the proper course of action for the Board includes remanding the matter for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate action, including issuance of a Statement of the Case, on the appeal initiated by the appellant from the rating decision addressing the issue of service connection for the cause of the Veteran's death.  

In taking such action, the RO/AMC should be aware of the following statement in July 2006 from the service department:  

Per DA Form 664 dated 7/12/82 [i.e., Serviceman's Statement Concerning Application for Compensation from the Veterans Administration], Veteran filed a claim at time of separation.  The location that the service treatment records were sent to is not shown on this form.  However, Vet's place of separation from active duty was Fort Stewart, Georgia.  All additional SMR's location in Vet's file are <<mailed>>.

However, the earliest information in the claims file before the Board was received in the year 2006.  Thus, it appears there may be additional service treatment records in a separate VA claims file for a claim received from the Veteran in July 1982.

2. The appellant and her representative should be clearly advised of the need to file a timely substantive appeal if the appellant wishes to complete an appeal from the August 2006 determination. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


